ORDER
PER CURIAM.
Chester Bross Construction Company and C.B. Equipment Company, Inc. (“Bross”) sued the Missouri Highway and Transporta*438tion Commission for collection of money under a contract to repair several slide areas located on roads in Northwest Missouri. The trial court granted the Commission’s motion for summary judgment, and denied Bross’ motion for summary judgment. Bross appeals.
Bross’ request for interest, attorney fees, and costs incurred on appeal, pursuant to § 34.057.1(5), RSMo 1994, is denied. The judgment of the trial court is affirmed. Rule 84.16(b), V.A.M.R.